Citation Nr: 1646645	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a libido disorder, claimed as lack of a sex drive, as secondary to diabetes mellitus, type 2.

2.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus, type 2, prior to January 27, 2004, and higher than 20 percent, thereafter.

3.  Entitlement to a separate, initial compensable rating for hypertension (currently characterized as diabetes mellitus, type 2, with hypertension).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran & T.I.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran had active service from September 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a January 2006 rating decision, the RO granted service connection for diabetes mellitus, type 2.  In March 2006, the Veteran requested a higher disability rating.  In December 2006, the RO granted a higher rating of 20 percent for diabetes.  The Veteran requested reconsideration of her rating in June 2007.  A statement of the case was issued in May 2009, and a VA Form 9 was received in July 2009.  As noted in the August 2014 Board remand, due to new and material evidence received within one year of the rating decision, the Board finds that the January 2006 rating decision is the decision on appeal.

In a December 2006 rating decision, the RO granted service connection for hypertension with a noncompensable disability rating, currently characterized as diabetes mellitus, with hypertension.  The Veteran indicated she was not satisfied with the noncompensable rating in June 2007.  A statement of the case was issued in May 2009, and a VA Form 9 was received in July 2009.

In a February 2008 rating decision, the RO denied service connection for lack of a sex drive.  A notice of disagreement was received in June 2008, a statement of the case was issued in May 2009 and a VA Form 9 was received in July 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In August 2014, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

As stated in the August 2014 Remand, during the February 2013 Board hearing, the Veteran expressed her clear intent to pursue the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the combined effect of all of her service-connected disabilities.  Because the TDIU issue, as specifically raised by the Veteran, is not limited to the underlying service-connected disabilities at issue in this appeal, and because the Veteran's other service-connected disabilities are not the subject of either an initial rating or increased rating claim on appeal before the Board, it would be premature for the Board to accept original jurisdiction over this issue.  See Rice v Shinseki, 22 Vet. App. 447 453 (2009) (explaining the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the Veteran already has a service connected disability).  For this reason, the Board is required to place such issue in its proper procedural posture and thus refers the issue of entitlement to a TDIU rating to the RO for appropriate consideration and handling in the first instance in accordance with 38 C.F.R § 19.9(b).

The issue of entitlement to service connection for a libido disorder as secondary to diabetes mellitus, type 2, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 27, 2004, the Veteran's diabetes mellitus, type 2, did not require insulin or an oral hypoglycemic agent.

2.  From January 27, 2004, the Veteran's diabetes mellitus, type 2, did not require regulation of activities. 

3.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more; nor was there evidence she has a history of diastolic pressure predominantly 100 or more requiring continuous medication.


CONCLUSIONS OF LAW

1.  Prior to January 27, 2004, the criteria for an initial rating higher than 10 percent for diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

2.  From January 27, 2004, the criteria for a rating higher than 20 percent for diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for entitlement to a separate, initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Codes 7101, 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluations assigned following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records and post-service VA examination and treatment records.  Virtual VA records have also been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

With respect to the 2013 Board hearing, the provisions of 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal.  Additionally, the Veteran testified to the nature and severity of her disabilities, and the undersigned clarified with her the available treatment records.  The Veteran described an increased severity of her diabetes and hypertension, and this allegation was addressed in a Board remand for an additional VA examination.  Thus, the Board assured that there was no evidence that had been overlooked.  Thus, if error found, the Veteran was not prejudiced.  See Bryant, 23 Vet. App. at 498-99 ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented Appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has she identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103 (c)(2) have been satisfied. 

In August 2014, the Board remanded these claims for additional development, to include obtaining treatment records and affording the Veteran VA examinations.  The Board notes that additional treatment records were obtained and associated with the claims file, and the Veteran was recently afforded VA examination for her diabetes and hypertension.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order). 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks entitlement to increased ratings for her diabetes mellitus, type 2, and hypertension.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Rating Higher than 10 Percent for Diabetes Mellitus, type 2, Prior to January 27, 2004, and Higher than 20 Percent, Thereafter

Service connection for diabetes was granted in a January 2006 rating decision, at which time a 10 percent rating was assigned, effective December 2003.  In a December 2006 rating decision, the RO granted an increased evaluation of 20 percent for diabetes, effective January 27, 2004.

The Veteran's diabetes is evaluated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Pursuant to Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes that is manageable by restricted diet only.  Id.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  Id.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Note 1 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).

The Board notes that the Veteran is currently service connected for peripheral neuropathy of the bilateral upper and lower extremities, as a complication of diabetes, however, she has not completed an appeal as to those issues, and as such, they are not before the Board at this time. 

The Veteran is also service-connected for hypertension, as a complication of diabetes; the Veteran completed a substantive appeal for this issue and it is discussed in further detail below.

1.  Prior to January 27, 2004

As noted, to warrant a 20 percent rating, the Veteran must have diabetes requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.

The Veteran is not entitled to an initial rating in excess of 10 percent for diabetes prior to January 27, 2004.  The evidence does not indicate that she required insulin or an oral hypoglycemic agent along with restricted diet until January 27, 2004.  

Specifically, a January 27, 2004 note from the Veteran's private physician shows that the Veteran's diabetes was worsening.  She was started on oral hypoglycemic medication that day for her diabetes, in addition to her restricted diet.

Prior to January 27, 2004, the evidence indicates that the Veteran's diabetes was managed by restricted diet only.  See e.g. March 2001 private treatment note.  Therefore, a rating in excess of 10 percent for this time period is not warranted.

2.  From January 27, 2004

The Veteran was granted a 20 percent rating, effective January 27, 2004.  To warrant the next highest rating of 40 percent, the Veteran's diabetes must require treatment by insulin, restricted diet, and regulation of activities.  A rating of 60 percent is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The Veteran submitted a letter from her physician, dated August 2009, which she stated proved she was on insulin, restricted diet, and regulation of activities.  The letter, however, indicates that the Veteran was on insulin, restricted diet, and "followed proper exercise protocols" in an attempt to control her diabetes.  The Board notes that this is not "regulation of activities" for rating purposes, which is defined as avoidance of strenuous occupational and recreational activities.  See 38 C.F.R. 4.119, Diagnostic Code 7913.

November 2009 and December 2010 VA examinations indicated the Veteran did not require regulated activities. 

Similarly, an October 2014 VA examination indicated the Veteran was on insulin and a restricted diet, but was not required to regulate her activities.

Importantly, a July 2015 VA examination indicated that the Veteran was on insulin, and required regulation of her activities; however, the examiner stated that an example of how the Veteran must regulate her activities was that she is "constantly monitoring her blood sugar and activities she performs."  As previously noted, this is not "regulation of activities" for rating purposes, which is defined as avoidance of strenuous occupational and recreational activities.  See 38 C.F.R. 4.119, Diagnostic Code 7913.  Of note, the claims file does not contain any medical evidence that occupational and recreational activities have been restricted by diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).  Furthermore, the July 2015 VA examiner indicated that the Veteran's diabetes does not affect her ability to work and she had not required any hospitalizations.  

The Veteran is not entitled to a rating in excess of 20 percent for diabetes from January 27, 2004.  The evidence demonstrates that the Veteran's diabetes is treated with insulin and restricted diet, but she does not require regulation of activities.  Additionally, the Veteran has had no episodes of ketoacidosis or hypoglycemia requiring hospitalization.  Because the Veteran's diabetes does not require regulation of activities, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.119.

The Board recognizes that the Veteran believes she is entitled to increased evaluations both prior to, and as of, January 27, 2004.  However, the Veteran has not provided VA with any credible evidence to suggest that she meets the schedular criteria for a higher evaluation at any time during the pendency of this claim.  The Board is bound by the relevant statutes and regulations.  

Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for diabetes mellitus must be denied.

B.  Entitlement to a Separate, Initial Compensable Rating for Hypertension

The Veteran seeks entitlement to a separate, initial compensable rating for hypertension.  

Service connection for hypertension was granted in a December 2006 rating decision, at which time a noncompensable rating was assigned, effective March 2006 (currently characterized as diabetes mellitus with hypertension). 

Hypertension is currently rated as a noncompensable complication of diabetes mellitus under Diagnostic Code 7913.  38 C.F.R. § 4.120.  Compensable complications of diabetes mellitus are rated separately, and noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, Note 1.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id.  

Treatment records were reviewed and document ongoing treatment, in the form of prescription medication, for hypertension.  

A private treatment record from October 1996 stated her blood pressure was 132/80.  Records from November 2001 noted a blood pressure of 118/82.  In May 2002, her blood pressure was 120/70.  The physician stated that the Veteran's blood pressure was good.

A February 2006 letter from a private physician noted that the Veteran had hypertension and was being treated with medication.  The physician stated that the Veteran's hypertension was being controlled fairly well.  Her blood pressure was noted to be 130/80.

The Veteran was afforded a VA examination in April 2006, at which time it was noted that the Veteran had a history of hypertension for seven years and she was taking medication for treatment.  It was noted that her blood pressure was 148/82, 140/78 and 138/76.  The examiner indicated that the Veteran's blood pressure was controlled by medication.

The Veteran was afforded a VA examination in September 2007.  Her blood pressure readings were 134/76, 136/78 and 134/76.

The Veteran was afforded a VA examination in November 2009.  It was noted that her hypertension was managed with one medication.  Her blood pressure was 142/78.  The Veteran denied any history of hospitalizations for her hypertension.

The Veteran was afforded a VA examination in December 2010.  Blood pressure readings were 130/74, 124/78, and 124/76.  

A private treatment record from October 2012 noted a blood pressure reading of 126/70.  In November 2012, a treatment note indicated the Veteran's hypertension was well controlled.

A private treatment record from May 2013 noted a blood pressure reading of 138/80.

A VA treatment record from July 2014 noted a blood pressure reading of 109/61.  

The Veteran was afforded a VA examination in October 2014.  Blood pressure was 144/80.  It was noted that she was taking three blood pressure medications.  The examiner stated the Veteran did not have a history of a diastolic blood pressure predominately 100 or more. 

A VA treatment record from February 2015 noted a blood pressure reading of 103/62.  

As stated previously, to warrant a compensable rating, the Veteran must have a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or have a history of diastolic pressure predominantly 100 or more and require continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In this case, there is no evidence of blood pressure readings at those levels.  Although the Veteran requires continuous medication for control, there is no evidence of a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  As such, the Board finds that the Veteran's current noncompensable rating appropriately compensates the Veteran for the severity of her disability. 

The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is simply no evidence of record of blood pressure readings that would entitle the Veteran to the next higher rating of 10 percent.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

C. Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. 

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's diabetes and hypertension are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedules show that the rating criterion reasonably describes the Veteran's disability levels and symptomatology. 

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not required frequent hospitalizations for her hypertension or diabetes.  Medical evidence indicates that the Veteran's hypertension has been controlled with medication.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture for her hypertension or diabetes.

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of these claims for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial rating higher than 10 percent for diabetes mellitus, type 2, prior to January 27, 2004 is denied.

Entitlement to a rating higher than 20 percent for diabetes mellitus, type 2, from January 27, 2004 is denied.

Entitlement to a separate, initial compensable rating for hypertension is denied.


REMAND

The Veteran seeks entitlement to service connection for a disorder manifested by a lack of sex drive, as secondary to her diabetes mellitus, type 2.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The Veteran has testified that she believes the medication she is prescribed for her diabetes mellitus, type 2, affects her sex drive.  See February 2013 BVA Hearing Transcript, page 15.

A March 2007 private treatment note indicates that the Veteran reported having no sex drive.  In a September 2007 statement, the Veteran's private physician reported that due to diabetes and complications, the Veteran has no sex drive/libido.  However, no explanation was provided.

A VA medical opinion was obtained in August 2015.  The VA examiner opined that the Veteran's low sex drive was less likely than not due to diabetes mellitus.  The examiner stated that the Veteran's condition was pain during intercourse and was due to fibroids found on her left ovary.  The examiner stated that the Veteran's condition was resolved when the fibroid was removed from her ovary.  The examiner explained that diabetes would not cause pain during intercourse and there is no relationship between the Veteran's fibroids and diabetes.  

The Board notes that the Veteran testified in February 2013 that she still currently experiences no sex drive/libido.  See February 2013 BVA Hearing Transcript, page 4.  Unfortunately, although the August 2015 VA examiner explained that diabetes itself does not have an adverse effect on intercourse, the examiner did not discuss the Veteran's asserted theory that her diabetes medication is negatively affecting her libido or sex drive.  On remand, an addendum opinion should be obtained that addresses the Veteran's asserted theory.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed libido disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's libido disorder, or lack of a sex drive, is proximately due to or aggravated by the medication taken for her diabetes mellitus, type 2.

The examiner must offer comments and an opinion on the September 2007 private physician's statement that due to diabetes and complications, the Veteran has no sex drive/libido.
      
Additionally, the examiner must offer comments and an opinion on the Veteran's asserted theory that the medication for her diabetes mellitus, type 2, negatively affects her libido.

The claims folder must be provided to the examiner for review.  

The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate her claim. 

4.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).










Department of Veterans Affairs


